Exhibit 10.5
FOUR-YEAR AWARD AGREEMENT
[Form of]
Vistaprint N.V.
Award Agreement for Fiscal Years 2012 to 2015
under the
Vistaprint N.V. Performance Incentive Plan For Covered Employees
Participant: ______________________
Vistaprint N.V. (the “Company”) hereby agrees to award to the participant named
above (the “Participant”) on each of the dates set forth below (the “Vesting
Dates”) a cash amount determined pursuant to the formula set forth below (the
“Cash Payment Amount”).
By your acceptance of this Award Agreement, you agree that any Cash Payment
Amounts will be awarded under and governed by the terms and conditions of the
Vistaprint N.V. Performance Incentive Plan For Covered Employees, as amended
from time to time (the “Plan”), and by the terms and conditions of the
Vistaprint N.V. Performance Incentive Award Agreement — Terms and Conditions
(“Terms and Conditions”), which is attached hereto (this Award Agreement and the
Terms and Conditions are together referred to as the “Agreement”). If the
conditions described in this Agreement are satisfied, the Company will pay the
applicable Cash Payment Amounts under the Plan on the applicable Payment Date
(as defined in the Terms and Conditions).
For purposes of this Agreement, there are four performance periods, each of
which lasts for one fiscal year of the Company (the “Performance Periods”) and
each of which ends on a Vesting Date. Except as otherwise provided in the Plan
and the Terms and Conditions, for each Performance Period, the Compensation
Committee of the Supervisory Board of the Company (the “Compensation Committee”)
must certify in writing that the performance criteria set forth below have been
satisfied.
Base Amount and EPS Targets
As more fully described in the Terms and Conditions, the Cash Payment Amount
paid on the applicable Payment Date is determined based on the base amount
indicated below (the “Base Amount”) and the extent to which the Company achieves
the earnings per share targets (“EPS Targets”) indicated below. The EPS achieved
by the Company during a given Performance Period is determined in accordance
with US generally accepted accounting principles (“US GAAP”), adjusted as set
forth in Section 2(b) of the Terms and Conditions, if applicable. For avoidance
of doubt, EPS calculations are inclusive (net of) the expense associated with
any and all employee compensation or bonus plans, including those made pursuant
to the Plan.

1



--------------------------------------------------------------------------------



 



Base Amount Per Performance Period: $_______________
EPS Targets:

                      Performance Periods ending on the following Vesting Dates
    June 30, 2012   June 30, 2013   June 30, 2014   June 30, 2015
EPS Low Target
               
EPS Medium Target
               
EPS Upper Target
               

Calculation of Cash Payment Amount
Payout Threshold Percentages:

                                      Performance Periods ending on the
following Vesting Dates       June 30, 2012     June 30, 2013     June 30, 2014
    June 30, 2015  
EPS Low Target
    50 %     50 %     50 %     50 %
EPS Medium Target
    100 %     100 %     100 %     100 %
EPS Upper Target
    130 %     160 %     200 %     250 %

The Cash Payment Amount for any Performance Period equals the Base Amount set
forth above multiplied by the Applicable Percentage (as defined below).

  •   If the EPS Low Target is not achieved for the applicable Performance
Period, then the Applicable Percentage is deemed to equal 0% and no Cash Payment
Amount shall be paid.     •   If the EPS Upper Target is achieved or exceeded
for the applicable Performance Period, then the Applicable Percentage is equal
to the highest Payout Threshold Percentage set forth above (for the applicable
Vesting Date).     •   If the Company’s earnings per share are greater than or
equal to the EPS Low Target, but less than the EPS Upper Target, the Applicable
Percentage is equal to

  i.   the Payout Threshold Percentage for the highest EPS Target achieved with
respect to the applicable Performance Period, plus     ii.   a number calculated
as follows: (A) a percentage equal to a fraction, the numerator of which equals
the amount by which earnings per share exceeded such applicable EPS Target and
the denominator of which equals the difference between the next highest EPS
Target that was not achieved and the highest EPS Target achieved, multiplied by
(B) the difference between the Payout Threshold Percentage for the next highest
EPS Target that was not achieved and the Payout Threshold Percentage for the
highest EPS Target achieved.

2



--------------------------------------------------------------------------------



 



Example (the following is an example only and does not reflect actual targets or
awards)
For example, if for the Performance Period ending June 30, 2015 the Base Amount
were $50,000 and the EPS Targets were as follows:

          Example EPS Low   Example EPS Medium   Example EPS Upper Target  
Target   Target
$1.64
  $2.96   $3.65

and the earnings per share as certified by the Compensation Committee for such
Performance Period were $3.00, then the Applicable Percentage would be equal to
108.69%, calculated as follows:
(i) the Payout Threshold Percentage for the EPS Medium Target (the highest EPS
Target achieved), or 100%, plus
(ii) 8.69%, calculated as follows: (A) a percentage equal to $0.04 (the amount
by which the $3.00 earnings per share achieved exceeded the $2.96 EPS Medium
Target) divided by $0.69 (the difference between the $3.65 EPS Upper Target (the
next highest EPS Target that was not achieved) and the $2.96 EPS Medium Target
(the highest EPS Target achieved), or 5.79%, multiplied by (B) the difference
between the Payout Threshold Percentage for the EPS Upper Target (the next
highest EPS Target that was not achieved) and the Payout Threshold Percentage
for the EPS Medium Target (the highest EPS Target achieved), or 150%.
The Cash Payment Amount for the applicable Performance Period would equal
$50,000 (the Base Amount) multiplied by 108.69% (the Applicable Percentage) or
$54,345.

              Accepted and Agreed:   Vistaprint N.V.
 
           
By:
      By:    
 
 
 
Name:      
 
 Name:
 
 
          Title
 

3



--------------------------------------------------------------------------------



 



Vistaprint N.V.
Award Agreement for Fiscal Years 2012 to 2015
under the
Vistaprint N.V. Performance Incentive Plan For Covered Employees
Terms and Conditions
1. Award. If all the conditions set forth in this Agreement are satisfied, on
the applicable Payment Date (as defined below), the Company will make a Cash
Payment Amount under the Plan to the Participant named in the accompanying Award
Agreement. Except as provided in Section 3 below or Articles VI and XI of the
Plan, (i) the Company shall make no Cash Payment Amount until the applicable
Payment Date, and (ii) the Participant has no rights to any Cash Payment Amount
until the Vesting Date. Except where the context otherwise requires, the term
“the Company” includes any Related Company. Capitalized terms used but not
defined herein shall have the meaning ascribed to them in the Award Agreement or
the Plan.
2. Conditions for the Award. Except as provided in Section 3 below or Articles
VI and XI of the Plan, a Cash Payment Amount shall be paid only if all of the
following conditions are satisfied:
     (a) The Participant is, and has continuously been, an employee of the
Company beginning with the date of this Agreement and continuing through the
Vesting Date.
     (b) The performance criteria set forth in the accompanying Award Agreement
are satisfied during the Performance Period. The Compensation Committee must
determine and certify in writing at the end of the Performance Period the
extent, if any, to which the performance criteria have been achieved. In making
its determination, the Compensation Committee shall adjust the performance
criteria proportionately to take into account:
     (1) Reductions in earnings per share, as compared to the EPS Targets set
forth in the Award Agreement for the applicable Performance Period, that the
Compensation Committee reasonably determines have resulted from dilutive
acquisitions of businesses or assets by the Company and/or any of its
subsidiaries (the “Consolidated Company”) that are completed during or before
the Performance Period but after the date on which the Compensation Committee
determines the EPS Targets set forth in the Award Agreement (the “Eligible
Period”) (each, an “M&A Transaction”), provided that the exclusion for each
applicable year during the Performance Period shall not exceed the lesser of
(i) the total expense from the amortization of intangibles for such year in
connection with such M&A transaction, and (ii) such amount that will cause the
M&A Transaction to be EPS-neutral for such year after giving effect to such
exclusion (in both cases when measured against the plan originally established
by the company at the time of the transaction).
     (2) Any effect of the Company’s changing the basis of its financial
statements filed with the US Securities and Exchange Commission (the “SEC”)
resulting from either (1) a change from US GAAP to International Financial
Reporting Standards or another accounting standard permitted by the SEC for use
by registered companies or (2) a change to existing US GAAP required to be made
in the Performance Period but not contemplated in determining the EPS Targets
(collectively the “New Accounting Standard”). If the EPS Targets are determined
in accordance with US GAAP and the Company elects or is required to report its
financial results to the SEC in accordance with the New Accounting Standard for
a Performance Period, then the Compensation Committee shall reconcile the
financial results prepared in accordance with the New Accounting Standard for
filing with the SEC to the results that would have been reported for such
Performance Period in accordance with US GAAP used for the EPS targets and
determine the extent, if any, to which the performance criteria have been
achieved by comparing the EPS Targets set forth in the Award Agreement for the
applicable Performance Period to the reconciled US GAAP results for such
Performance Period.

4



--------------------------------------------------------------------------------



 



     (c) Cash Payment Amounts shall be paid only in the amounts determined
pursuant to the formula provided under the heading “Calculation of Cash Payment
Amount” in the Award Agreement. If the applicable EPS Low Target is not achieved
during the applicable Performance Period, no Cash Payment Amount shall be paid
for such period.
     (d) Notwithstanding the foregoing, the Compensation Committee may reduce
any Cash Payment Amount, including to $0, if the Compensation Committee
believes, in its sole discretion, that such a reduction is necessary or
appropriate.
3. Employment Events Affecting Payment of Award.
     (a) If the Participant dies or becomes disabled (within the meaning of
Section 22(e)(3) of the Code) before the end of any Performance Period, then the
Participant or his estate is nevertheless eligible to receive on the Payment
Date the pro rata share of the Cash Payment Amount based on the number of months
of participation during any portion of the Performance Period in which the death
or disability occurs.
     (b) If the Participant is terminated other than by reason of death or
disability at any time prior to the Vesting Date, then except to the extent
specifically provided to the contrary in any other agreement between the
Participant and the Company, the Company shall pay no Cash Payment Amount, and
this Agreement is of no further force or effect unless the performance criteria
set forth in the accompanying Award Agreement are satisfied and the Compensation
Committee determines, in its sole discretion, that the Cash Payment Amount is
merited.
     (c) If, at any time after the Vesting Date but before the Payment Date,
(i) the Participant’s relationship with the Company is terminated by the Company
for Cause (as defined below) or (ii) the Participant’s conduct after termination
of the employment relationship violates the terms of any non-competition,
non-solicitation or confidentiality provision contained in any employment,
consulting, advisory, proprietary information, non-competition, non-solicitation
or other similar agreement between the Participant and the Company, then,
without limiting any other remedy available to the Company, all right, title and
interest in and to the Cash Payment Amount are forfeited and revert to the
Company as of the date of such determination and the Company is entitled to
recover from the Participant the Cash Payment Amount.
     (d) “Cause,” as determined by the Company (which determination shall be
conclusive), means:
     (1) the Participant’s willful and continued failure to substantially
perform his or her reasonable assigned duties (other than any such failure
resulting from incapacity due to physical or mental illness or, if applicable,
any failure after the Participant gives notice of termination for Good Reason,
as defined in an agreement between the Participant and the Company), which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Participant from the Supervisory Board which
specifically identifies the manner in which the Board believes the Participant
has not substantially performed the Participant’s duties; or
     (2) the Participant’s willful engagement in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.
For purposes of this Section 3(d), no act or failure to act by the Participant
is considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Participant’s action or omission was in
the best interests of the Company.
4. Change in Control. Upon a Change in Control, except to the extent
specifically provided to the contrary in any other agreement between the
Participant and the Company, the performance criteria set forth in the
accompanying Award Agreement for each EPS Medium Target are deemed satisfied for
the Performance Period in which the Change in Control occurs and for each
subsequent Performance Period that is a part of this Award. In lieu of amounts
to be determined pursuant to the formula under the heading “Calculation of Cash
Payment Amount” in the Award Agreement for each such subsequent Performance
Period, the Participant is entitled to receive instead a Cash Payment Amount
equal to the Base Amount multiplied by the Applicable Percentage for the EPS
Medium Target for each applicable subsequent Performance Period, which amount
shall be payable as soon

5



--------------------------------------------------------------------------------



 



as practicable following the Change in Control, but no later than two and
one-half months following the Change in Control.
5. No Special Employment or Similar Rights. Nothing contained in the Plan or
this Agreement shall be construed or deemed by any person under any
circumstances to bind the Company to continue the employment or other
relationship of the Participant with the Company. The Company expressly reserves
the right at any time to dismiss or otherwise terminate its relationship with
the Participant free from any liability or claim under the Plan or this
Agreement.
6. Withholding Taxes. The Company’s obligation to pay the Cash Payment Amount is
subject to the Participant’s satisfaction of all applicable income, employment,
social charge and other tax withholding requirements under all applicable laws
and regulations.
7. Transferability. The Participant may not sell, assign, transfer, pledge,
hypothecate or otherwise disposed of this Agreement (whether by operation of law
or otherwise) (collectively, a “transfer”), except that this Agreement may be
transferred (i) by the laws of descent and distribution, (ii) pursuant to a
qualified domestic relations order, or (iii) with the prior consent of the
Compensation Committee, to or for the benefit of any immediate family member,
family trust, family partnership or family limited liability company established
solely for the benefit of the Participant and/or an immediate family member of
the Participant.
8. Miscellaneous.
     (a) Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Participant, unless the Compensation Committee determines that the amendment or
modification, taking into account any related action, would not materially and
adversely affect the Participant.
     (b) All notices under this Agreement shall be mailed or delivered by hand
to the Company at its main office, Attn: Secretary, and to the Participant at
his or her last known address on the employment records of the Company or at
such other address as may be designated in writing by either of the parties to
one another.
     (c) This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, USA.

6